                                             Case 3:18-cv-05931-JCS Document 107 Filed 01/19/21 Page 1 of 4




                                   1

                                   2

                                   3
                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                   7        UNITED STATES OF AMERICA,                         Case No. 18-cv-05931-JCS
                                                         Plaintiff,
                                   8
                                                                                              ORDER DENYING THIRD MOTION
                                                   v.                                         FOR A PROTECTIVE ORDER AND
                                   9
                                                                                              MOTION TO STRIKE
                                  10        TIMBERLY E. HUGHES,
                                                                                              Re: Dkt. Nos. 100, 105
                                                         Defendants.
                                  11
                                  12   I.       INTRODUCTION
Northern District of California
 United States District Court




                                  13            Defendant Timberly Hughes, pro se, has filed a third motion for a protective order. Once

                                  14   again, she seeks to prevent the continuation of her deposition, and, in addition, seeks an “order

                                  15   forbidding further discovery until the plaintiff can prove that its efforts are justified and that it has

                                  16   the right to pursue this claim.” Dkt. 100 at 3. That motion is DENIED, as is Defendant’s motion

                                  17   to strike. Defendant is ORDERED to sit for her deposition immediately, and in any event within

                                  18   the next ten days, i.e., no later than January 29, 2021. The Court will not entertain any more

                                  19   motions seeking to prevent or delay this continued deposition.

                                  20   II.      BACKGROUND
                                  21            After some delays, Defendant’s deposition began, but was not completed, on December

                                  22   16, 2020. Dkt. 97-1. The parties agreed that, due to some technical difficulties, the deposition

                                  23   would be adjourned and would continue on December 21. Id. at 63–64.

                                  24            Despite this agreement, Defendant filed a motion for a protective order two days later on

                                  25   December 18, 2020, seeking to prevent “further discovery, including the noticed deposition of

                                  26   defendant.” Dkt. 94 at 1. In that previous motion, Defendant argued, inter alia, that her deposition

                                  27   should not occur because: (1) there was not evidence to support the claims made in the complaint;

                                  28   (2) Plaintiff had ample opportunity to obtain information by the discovery that had already taken
                                          Case 3:18-cv-05931-JCS Document 107 Filed 01/19/21 Page 2 of 4




                                   1   place; and (3) Plaintiff was seeking information not relevant to the allegations in the complaint,

                                   2   including improper post judgment discovery. Id. at 2.

                                   3          On December 21, Defendant refused to sit for the continuation of her deposition, claiming

                                   4   that she did not have to sit for a deposition while her motion was pending. Dkt. 100-1 at 2. That

                                   5   same day, the Court denied the December 18, 2020 motion, and ordered Defendant to sit for the

                                   6   continuation of her deposition immediately. Docket No. 99. Defendant did not obey this order.

                                   7   Rather, she filed the instant motion three days later.

                                   8                  In her current motion, Defendant reiterates the same arguments made in the

                                   9   previous motion, and also argues that the Court’s December 21, 2020 order was based on false

                                  10   statements made by Plaintiff. In particular, she pointed out that: (1) the December 16 session of

                                  11   Defendant’s deposition lasted several hours, and, in Defendant’s view, had to be continued

                                  12   because of the technical difficulties on Plaintiff’s end, concern about Defendant’s childcare, and
Northern District of California
 United States District Court




                                  13   not because of any holiday party; and (2) Defendant had not had a chance to review the rough

                                  14   draft deposition transcript submitted by Plaintiff, which prejudiced Defendant.

                                  15   III.   ANALYSIS
                                  16          Defendant, having failed to stop discovery and the continuation of her deposition by the

                                  17   previous motion, has tried again by filing the instant motion. This is a motion to reconsider the

                                  18   Court’s previous ruling. Under Local Rule 7-9(a), no party may file a motion to reconsider

                                  19   without first obtaining leave of court. The reason for such a rule is obvious: it prevents parties

                                  20   from doing exactly what Defendant is doing here. Defendant sought to prevent her deposition by

                                  21   moving for a protective order. When this effort failed, and Defendant was ordered to sit for her

                                  22   deposition immediately, Defendant did not do so. Rather, she filed another motion. Accordingly,

                                  23   the motion is denied as filed in violation of the Court’s local rule cited above.

                                  24          Moreover, even if Defendant had sought leave to file a motion to reconsider based on the

                                  25   alleged misrepresentations, the Court would not have granted such leave. The first

                                  26   “misrepresentation” —who was responsible for the technical difficulties, and whether Defendant

                                  27   was concerned with holiday plans (or, rather, her childcare situation) and was willing to

                                  28   continue—is not a sufficient reason to reconsider the Court’s order. Regardless of who had the
                                                                                          2
                                          Case 3:18-cv-05931-JCS Document 107 Filed 01/19/21 Page 3 of 4




                                   1   technical difficulty, and regardless of the motivations involve in the continuation, the deposition

                                   2   was not finished. Moreover, the parties agreed to continue the deposition.

                                   3          The second “misrepresentation” cited by Defendant is the attachment of an unreviewed

                                   4   rough draft of the first session of the deposition. This is neither a misrepresentation, nor was it

                                   5   prejudicial to Defendant. The Court was aware that the transcript presented was an unreviewed

                                   6   transcript, presented to the Court just three days after the deposition. The need to file the

                                   7   unreviewed transcript was caused by Defendant’s previous motion. Moreover, the Court

                                   8   understood that Defendant might, at the appropriate time, object that there were errors in the

                                   9   transcription. Accordingly, the Court only reviewed the transcript to determine whether the

                                  10   general scope of the questions presented by Plaintiff was appropriate. The Court determined that

                                  11   it was. Defendant—who violated her own agreement by seeking to prevent the continuation of the

                                  12   deposition that she had agreed to—was not prejudiced by the Court’s review of the deposition
Northern District of California
 United States District Court




                                  13   transcript, and regardless, has not identified any material transcription errors.

                                  14          For the same reasons, Defendant’s motion to strike the unreviewed transcript (dkt. 105) is

                                  15   DENIED. That motion also seeks to strike allegations of fraud, but neither identifies any such

                                  16   allegations nor includes meaningful, non-conclusory argument as to why an order striking such

                                  17   allegations would be necessary and appropriate.

                                  18          The Court notes for the benefit of Defendant two points: First, discovery must only be

                                  19   relevant to the claims or defenses in the case, and proportional to the needs of the case. In general,

                                  20   no party has to show proof that its claims are true in order to get discovery—as long as they are

                                  21   legally sufficient plausible claims. Defendant’s repeated assertions that there is no evidence of

                                  22   willfulness and that no discovery ought to be allowed until Plaintiff comes up with some are not

                                  23   well taken. Second, when the Court orders Defendant to do something, the Court expects

                                  24   Defendant to comply with that order, even if Defendant has filed another motion seeking to avoid

                                  25   the order’s requirements. The mere pendency of a motion for a protective order does not excuse a

                                  26   party from complying with a court order. A party must follow a court order unless that

                                  27   performance is actually excused by the Court. The Court required Defendant to sit for a

                                  28   deposition immediately. She did not do so. That violated the Court’s order.
                                                                                          3
                                          Case 3:18-cv-05931-JCS Document 107 Filed 01/19/21 Page 4 of 4




                                   1   IV.    CONCLUSION

                                   2          Defendant’s third motion for a protective order (dkt. 100) and motion to strike (dkt. 105)

                                   3   are DENIED. Defendant is ordered to sit for the remainder of her deposition immediately, and in

                                   4   any event no later than January 29, 2021. Defendant my not file any further motions seeking to

                                   5   prevent or delay her deposition.

                                   6          IT IS SO ORDERED.

                                   7   Dated: January 19, 2021

                                   8                                                  ______________________________________
                                                                                      JOSEPH C. SPERO
                                   9                                                  Chief Magistrate Judge
                                  10
                                  11
                                  12
Northern District of California
 United States District Court




                                  13
                                  14
                                  15
                                  16
                                  17
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28
                                                                                       4
